DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


35 USC § 112
The Examiner would like to inform applicant that "receiving means” in claims 6 and 8 invoke 112(f) as it: 1) uses “means”, 2) is modified by functional language, and 2) is not further modified by structural language.
The Examiner would like to inform applicant that "positioning means” in claims 3 and 8 invoke 112(f) as it: 1) uses “means”, 2) is modified by functional language, and 2) is not further modified by structural language.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pat. No. 9,814,998 B2) in view of Wizenberg et al. (herein “Wizenberg”; US Pub. No. 2013/0072082 A1).
Regarding claim 1, Wei discloses a magnetic construction block (Fig. 1), comprising: a housing having a plurality of sides and a pair of ends which cooperate with the plurality of sides to delimit an interior of the housing (Figs. 1 and 2); a ring magnet having a peripheral edge (Fig. 2, item 2), which extends circumferentially about the ring magnet (Fig. 2, item 2), and an aperture, which extends through the ring magnet from one face thereof to an opposite face thereof (Fig. 2, item 21); and supporting means for rotatably supporting the ring magnet in the interior of the housing (col. 4, lines 34-36), the supporting means including a first pedestal extending from one end of the pair of ends of the housing to the one face of the ring magnet (Fig. 2, item 12).  It is noted that Wei does not specifically disclose a second pedestal extending from the other end of the pair of ends of the housing to the other face of the ring magnet.  However, Wei appears to show a single pedestal traveling from the bottom surface to the top (Fig. 2, item 13).  In addition, Wizenberg discloses a similar toy block that includes a first pedestal extending from one end of the pair of ends of the housing to the one face of the center piece (Fig. 6B,) and a second pedestal extending from the other end of the pair of ends of the housing to the other face of the housing (Fig. 4B).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wei to use a first and second pedestal as taught by Wizenberg because doing so would be a simple substitution of one element (the use of pedestals on both the top and bottom end portions) for another (a single pedestal from the bottom end portion) to obtain predictable results (the continued ability to hold the ring magnet in the center using a pedestal on the top and bottom end portions). 
Regarding claims 2 and 9, the combined Wei and Wizenberg disclose that the first and second pedestals have cylindrical shapes (Wizenberg: Fig. 2).
Regarding claim 3, the combined Wei and Wizenberg disclose that the supporting means further includes positioning means for positioning the ring magnet (Wizenberg: Figs. 4B and 6B; the Examiner interpreting “positioning means” as a pedestal with , such that the ring magnet is rotatable about an axis of rotation passing through the aperture of the ring magnet (Wei: col. 4, lines 34-36), the longitudinal position of the ring magnet along the axis of rotation being fixed (Wei: Figs. 1 and 2; noting fixing via the top and bottom cap).  In addition, regarding the language “the longitudinal position of the ring magnet along the axis of rotation being fixed by the first and second pedestals”, it has been that the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the need to fix the longitudinal position via the first and second pedestal is not desired; that is the longitudinal position is already fixed by the top and bottom cap in Wei.
Regarding claim 6, the combined Wei and Wizenberg disclose that the supporting means further includes receiving means formed in at least one side of the plurality of sides of the housing for receiving at least a portion of the peripheral edge of the ring magnet (Wei: Figs. 1 and 2; noting the Examiner interprets “receiving means” as grooves on each side consistent with claim 7).
Regarding claim 7, the combined Wei and Wizenberg disclose that the receiving means includes a plurality of grooves, each groove of the plurality of grooves being formed in a corresponding one of the plurality of sides of the housing and being sized and shaped to receive an adjacent portion of the peripheral edge of the ring magnet (Wei: Figs. 1 and 2; noting the grooves on each side).
Regarding claim 8, the combined Wei and Wizenberg disclose positioning means for positioning the ring magnet such that the ring magnet is rotatable about an axis of rotation passing through the aperture of the ring magnet (Wei: col. 4, lines 34-36 and Wizenberg: Figs. 4B and 6B; the Examiner interpreting “positioning means” as a pedestal with an extending post; noting the post can be the top, reduced diameter section coming off the pedestal in Fig. 6B); and receiving means formed in at least one side of the plurality of sides of the housing for receiving at least a portion of the peripheral edge of the ring magnet (Wei: Figs. 1 and 2; noting the Examiner interprets “receiving means” as grooves on each side consistent with claim 7).

Allowable Subject Matter
Claims 4, 5, and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/2/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711